














AMENDMENT TO
CONVERGYS CORPORATION
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


The Convergys Corporation Supplemental Executive Retirement Plan (the "Plan") is
hereby amended in the following respect:


Section 6.2(c)(1) is amended and restated to read as follows:
    
(1)    Notwithstanding the foregoing provisions of this Section6.2(c), in the
event of a Change in Control, the Company shall, within five business days after
the Change in Control, contribute such amounts as are necessary to cause the
full present value of all benefits that are accrued under the Plan as of the
date of the Change in Control to be fully funded under the Trust; provided
however, that such funding shall not be required in the event such funding would
be treated as property transferred in connection with the performance of
services for purposes of Code Section 83, pursuant to Section 409A(b).


                
IN ORDER TO ADOPT THIS PLAN AMENDMENT, Convergys Corporation has caused its name
to be subscribed to this Plan amendment.




CONVERGYS CORPORATION




By: _______________________________                    


Title: _______________________________                


Date:    _______________________________                    


836256.1


